     Case 1:12-cr-00416-DAD-BAM Document 46 Filed 06/17/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     ENEDINO ORNELAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case Nos. 1:12-cr-00416-DAD-BAM
12                     Plaintiff,                  STIPULATION AND ORDER TO
                                                   DISMISS SUPERVISED RELEASE
13    vs.                                          VIOLATION PETITION AND VACATE
                                                   STATUS CONFERENCE
14    ENEDINO ORNELAS,
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Jessica Massey, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Enedino Ornelas, that the supervised
21   release violation petition filed September 10, 2019 (see Dkt. #23) be dismissed, that the status
22   conference currently set for June 22, 2020, at 2:00 p.m., be vacated, and that Mr. Ornelas
23   continue on supervision under the same terms and conditions of his supervised release previously
24   imposed on July 8, 2013 (see Dkt. #18, 19).
25          A supervised release violation petition was filed in this case on September 10, 2019. See
26   Dkt. #23. On September 18, 2019, Mr. Ornelas was ordered released pending the violation
27   petition and placed on additional terms and conditions imposed by the magistrate court,
28   including that Mr. Ornelas reside at the Christian Sober Living Home—a sober living home
     Case 1:12-cr-00416-DAD-BAM Document 46 Filed 06/17/20 Page 2 of 3


 1   located in Clovis, California—and that he attend weekly AA meetings. See Dkt. #30, 31, 32. He
 2   was formally released on September 22, 2020, to reside at the sober living home. See Dkt. #30,
 3   31, 32. Between September 22, 2019, and February 12, 2020, Mr. Ornelas resided at the
 4   Christian Sober Living Home. He also attended weekly AA meetings, participated in a DUI
 5   program, remained employed through a local union, and complied with all other terms and
 6   conditions of his release.
 7          On February 12, 2020, this Court approved of a probation Form 49 modification request
 8   that Mr. Ornelas be permitted to move out of the sober living home and that he be subject to
 9   electronic monitoring. See Dkt. #41. Since that time, Mr. Ornelas has continued to attend AA
10   meetings, participate in his DUI program, has remained employed though his union, and has
11   complied with all other terms and conditions of his release, including the electronic monitoring
12   condition.
13          In light of the above, the parties, in agreement with the recommendation of United States
14   Probation Officer Rick Tarazon, agree that the petition in this case be dismissed and that Mr.
15   Ornelas continue on supervision under the terms and conditions of his release previously
16   imposed on July 8, 2013 (see Dkt. #18, 19).
17                                                 Respectfully submitted,
18                                                 McGREGOR W. SCOTT
                                                   United States Attorney
19
20   Date: June 16, 2020                           /s/ Jessica Massey
                                                   JESSICA MASSEY
21                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
22
23                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
24
25   Date: June 16, 2020                           /s/ Reed Grantham
                                                   REED GRANTHAM
26                                                 Assistant Federal Defender
                                                   Attorney for Defendant
27                                                 ENEDINO ORNELAS
28



                                                      2
     Case 1:12-cr-00416-DAD-BAM Document 46 Filed 06/17/20 Page 3 of 3


 1                                             ORDER
 2          IT IS HEREBY ORDERED that the supervised release violation petition filed on
 3   September 10, 2019, be dismissed. Additionally, the June 22, 2020 status conference is hereby
 4   vacated. Mr. Ornelas is to remain on supervision and subject to the terms and conditions
 5   previously imposed on July 8, 2013.
 6
     IT IS SO ORDERED.
 7
 8      Dated:    June 16, 2020
                                                        UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                    3
